WILBUR, Circuit Judge
(concurring).
I concur in the views expressed by the main opinion, with one exception. In my opinion the objections to the instructions given by the court were not sufficiently definite to justify a reversal and I therefore place my concurrence in the judgment for reversal upon the ground that the instruction referred to in the main opinion concerning the validity of the notice of location of the Blue Bird should have been given, and it was error to refuse the instruction. In view of the fact that it does not change the result I feel it is unnecessary to elaborate my views.